Citation Nr: 0413784	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to an increased rating in excess of 10 
percent for the service connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran served in the Air Force; he was discharged from 
active service in August 1996.  His entry date into service 
has not been verified.

By rating decision in February 1997, entitlement to service 
connection for a right shoulder disability was denied.  The 
veteran received written notice of this denial by letter in 
that same month.  The veteran failed to file a timely appeal 
following receipt of the February 1997 notice of denial; 
therefore, the February 1997 rating decision is final.  

This appeal arises from a July 2002 rating decision of the 
Chicago, Illinois Regional Office (RO), which determined that 
new and material evidence sufficient to reopen the claim of 
service connection for a right shoulder disability had not 
been received.

With regard to the issues of service connection for a right 
shoulder disability on a de novo basis and entitlement to a 
rating in excess of 10 percent for the right knee, the 
veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
right shoulder disability was last denied by rating decision 
in February 1997.

2.  The appellant received written notice of the denial by 
letter in February 1997; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is sufficient to establish a reasonable 
possibility that the new evidence, when viewed in context of 
all of the evidence, would result in a different outcome.


CONCLUSION OF LAW

Evidence received since the February 1997 rating decision 
that denied entitlement to service connection for a right 
shoulder disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1984 hospital notation indicates that the veteran was 
a college student in November 1983 when he was playing 
football and his right shoulder was dislocated.  The shoulder 
had dislocated five times.  

A May 1984 statement from Stephen Baker, M.D., indicates that 
the veteran was a college athlete.  The veteran had suffered 
a series of dislocations and subluxations of the right 
shoulder since the fall of 1983.  Reconstructive surgery of 
the right shoulder was performed in March 1984.  

An October 1984 applicant medical prescreening form indicates 
that at age 18, the veteran had his right shoulder surgically 
repaired and a screw implanted.  There had been no further 
problems.  

Medical history taken at the time of the October 1984 
enlistment physical examination included a painful or trick 
shoulder.  The veteran reported having had right shoulder 
surgery.  It was noted that the veteran had fractured the 
right shoulder at age 18, that surgery had been performed, 
and that the veteran had recovered completely.  Before the 
surgery, there had been constant shoulder dislocations, but 
none since the surgery.  X-rays taken in October 1984 showed 
the presence of a surgical screw in the right shoulder 
region.  

A December 1984 medical services processing form shows that 
the veteran had been physically screened for entrance into 
service.  Right shoulder trouble had been noted.  The 
shoulder was well healed with full strength and range of 
motion.

On examination in July 1986, there was no weakness, 
deformity, or limitation of motion of the right shoulder.

An April 1989 treatment notation shows that the veteran 
complained of right shoulder pain.  It was noted that the 
veteran had done well since the March 1984 surgery until 
recently when he was reaching overhead when he noted a 
grinding sensation with pain and he felt as if the screw had 
moved.  X-rays showed the surgical screw was in place.  Upon 
examination, the assessment was cannot rule out pain from 
shifted screw.

In July 1996, a report of medical assessment for separation 
indicates that the veteran currently had no problems with the 
right shoulder.  He lifted weights on a regular basis.  

On VA examination in October 1996, the veteran reported 
having dislocated his right shoulder playing football in 
1983.  Currently, the veteran reported that the right 
shoulder was not as flexible as the left.  The shoulder was 
uncomfortable when he slept.  On examination, there was a 
large surgical scar.  There was no crepitus, tenderness or 
effusion.  The diagnoses included open reduction and internal 
fixation of the right shoulder with residual decreased range 
of motion. 

VA x-rays of the right shoulder in October 1996 revealed 
operative changes with no acute fracture or dislocation seen.

By rating decision in February 1997, service connection for a 
right shoulder disability was denied.  It was noted that the 
evidence showed that a right shoulder disability had existed 
prior to service and that there was no evidence that the 
preexisting disability had permanently worsened during 
service.  The veteran received written notice of this denial 
by letter in February 1997.  He failed to take any action 
with respect to the February 1997 denial; thus, this decision 
is final and is not subject to revision on the same factual 
basis.  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2003). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case as the veteran filed his 
claim to reopen in May 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the February 1997 final 
rating decision includes VA and private treatment notations 
that show that the veteran has complained of pain and that he 
had been treated for right shoulder pain and numbness.  

VA x-rays of the right shoulder in October 2001 showed post 
surgical changes with a screw and degenerative changes 
without acute fracture or dislocation.

A May 2001 statement from Peter Anderson, M.D., indicates 
that the veteran was having some pain with his right shoulder 
especially without a lot of activity.  On examination, range 
of motion was good.  There was mild impingement and pain with 
resisted abduction and external rotation.  Neurologically, 
the veteran appeared to be intact.  The examiner found no 
great evidence of any instability.  

A July 2002 VA treatment note shows that the veteran reported 
sharp shoulder pain that came out of nowhere.  Pain was 
relieved by rest.  Occasionally the entire arm would go numb.  
The right arm was weaker and less flexible than the right 
arm.  

The Board has reviewed the evidence added to the record since 
the last prior final rating decision in February 1997 and has 
determined that the additional evidence is both new and 
material.  The medical evidence at the time of the February 
1997 rating decision did not reveal the presence of arthritis 
to include x-rays taken in October 1996 immediately following 
service.  Thus, the October 2001 VA x-ray report, that shows 
the presence of arthritis of the right shoulder, is new 
evidence.  

Moreover, the veteran has contended that his work on a flight 
line in service put a lot of physical stress on his right 
shoulder which aggravated the preexisting disability.  In 
this context, as the veteran has been diagnosed with 
arthritis along with the presence of increased pain and 
limitation of motion and numbness, there is now of record 
evidence that relates to an unestablished fact necessary to 
support the veteran's claim; that is, whether a preexisting 
right shoulder disability increased in severity during 
service.  Accordingly, the additional evidence is both new 
and material as it raises a reasonable possibility of 
substantiating the veteran's claim of service connection for 
a right shoulder disability.  Therefore, the veteran's claim 
is reopened.

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  Due to the fact that the instant claim must be 
further developed, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.  Consequently, the Board finds that no 
prejudice will inure to the veteran as a result of this 
decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board again notes that the issue 
at bar must be remanded for additional development.  
Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claim for service connection on 
a de novo basis.


ORDER

The claim of entitlement to service connection for a right 
shoulder disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.





REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the National 
Personnel Records Center and verify the 
veteran's date of entry into active 
military service.  All documentation, 
once obtained, must be permanently 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
Based on a review of the entire record 
and the current examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's preexisting right shoulder 
disability clearly worsened during the 
veteran's military service.  All factors 
upon which the medical opinion is based 
must be set forth for the record.

With regard to the claim for a higher 
rating, the examiner should provide 
complete range of motion findings for the 
right knee.  The examiner must indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
knee, and whether there is likely to be 
additional range of motion loss of the 
service-connected right knee due to any 
of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
any such disability is slight, moderate 
or severe in degree.  Each of the above 
criteria must be addressed by the 
examiner.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



